Citation Nr: 1515276	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, status post fractured proximal tibia, right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau prior to December 9, 2013, and excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a December 2013 supplemental statement of the case, an increased rating of 30 percent was assigned, effective December 9, 2013.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via video-conference.  The hearing was scheduled for February 2015, but the Veteran did not attend and no good cause has been shown.  As no further communication with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).


FINDINGS OF FACT

1. Prior to December 9, 2013, the Veteran's right knee and tibial disability was manifested by impairment of the tibia with slight right knee disability due to pain in the right leg and knee and flare-ups, degenerative joint disease of the right knee, and deformity of the tibia.  

2. From December 9, 2013, the Veteran's right knee and tibial disability is productive of impairment of the tibia with moderate disability of the right knee manifested by flexion limited to 95 degrees, pain, weakened movement, excess fatigability, locking and degenerative joint disease.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to December 9, 2013 and in excess of 30 percent thereafter have not been met for residuals, status post fractured proximal tibia, right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Codes 5099-5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A December 2008 VCAA letter satisfied the duty to notify provisions with respect to increased rating claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's VA medical records, private treatment records, and the reports of April 2009 and December 2013 VA examinations were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claim. The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable disposition to the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided an assessment of the Veteran's symptoms and diagnosis that was sufficient to be a basis for determining the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination reports in this case adequate for rating purposes. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99." Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.

The Veteran's service-connected right knee and tibia disability has been assigned a 10 percent rating for impairment of the tibia and degenerative changes of the right knee prior to December 9, 2013 and a 30 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5262.  The Veteran contends that his disability warrants a higher evaluation.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is to be rated as arthritis, degenerative, which is rated under Diagnostic Code 5003. Accordingly, traumatic arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned. With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned. The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Diagnostic Code 5003, Note (1). 

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating. Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating. Severe recurrent subluxation or lateral instability is assigned a 30 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned. Where extension is limited to 30 degrees, a 40 percent rating is assigned. Where extension is limited to 45 degrees, a 50 percent rating is assigned. 
Under Diagnostic Code 5262, impairment of the tibia and fibula, malunion of the two bones with slight knee or ankle disability warrants a 10 percent rating. Malunion of the two bones with moderate knee or ankle disability warrants a rating of 20 percent. Malunion of the two bones with marked knee or ankle disability warrants a rating of 30 percent. Nonunion of the tibia and fibula, with loose motion, requiring a brace, is assigned a 40 percent rating. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities. The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee. See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98. Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

The April 2009 VA examination report noted that the Veteran sustained a fracture to the right tibia in service.  He complained of having pain in the upper leg and constant pain, stiffness, swelling, warmth, redness, and popping in the right knee.  He denied having the sensation of giving way.  He reported having flare-ups once or twice a month that lasted two to three days each. 
Clinical examination revealed range of motion in the right knee of 140 to145 degrees flexion and 0 degrees extension.  The examiner noted no further limitation in range of motion with repetitive activity due to weakness, instability, fatigue, lack of coordination/endurance.  Ligament testing and McMurray's test were negative. April 2009 imaging studies revealed tricompartmental degenerative changes, deformity of the anterior and posterior aspects of the medial tibial plateau, trace effusion, remote medial collateral ligament and iliotibial band strain, degeneration of the menisci with a tiny radial tear involving the posterior horn of the medial meniscus, and nonspecific anterior subcutaneous soft-tissue swelling.

At the December 2013 VA examination, the Veteran reported flare ups once or twice per week, lasting a few hours and manifested by stiffness, pain, and decreased range of motion.  The examiner indicated that the range of motion in degrees during flare-ups could not be assigned without mere speculation.  The clinical examination revealed range of motion to 95 degrees flexion and 0 degrees extension with pain beginning at the end of the range. There was no additional loss of range of motion with repetition, but the examiner found less movement than normal, weakened movement, excess fatigability, and pain on movement.  Ligament testing was normal, and there was no evidence of patellar subluxation or dislocation.  The examiner documented frequent episodes of joint locking and noted the presence of shin splints and degenerative joint disease of the right knee increasing over time as found by x-ray in March 2012.  

VA treatment notes do not provide evidence showing a greater severity of disability than documented at the VA examinations.  Thus, based on the above evidence, the Board determines that a rating in excess of 10 percent is not warranted prior to December 9, 2013, and a rating in excess of 30 percent is not warranted thereafter.  The 10 percent rating contemplates impairment of the tibia with slight right knee disability manifested by pain in the right leg and knee and flare-ups, degenerative joint disease of the right knee, and deformity of the tibia.  A higher rating requires at least a moderate disability of the right knee, limitation of motion to no more than 30 degrees flexion or no less than 15 degrees extension, or moderate instability or subluxation.  None of these manifestations were present.  In addition, a rating for the degenerative joint disease of the right knee is not appropriate as such a rating requires noncompensable limitation of motion.  Here, the Veteran did not have limitation of motion during the period prior to December 9, 2013, and the 10 percent rating compensates for the pain with movement.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.  Consequently, the Board finds that a rating in excess of 10 percent for that period is not supported by the evidence.    

From December 9, 2013, the Veteran's right knee disability is rated as 30 percent disabling which contemplates impairment of the tibia with moderate disability of the right knee manifested by flexion limited to 95 degrees, pain, weakened movement, excess fatigability, locking and degenerative joint disease.  A rating in excess of 30 percent is not available for limitation of flexion, and requires extension limited to no less than 30 degrees.  Instability and subluxation of the knee are not present, but also are not compensated at a rating higher than 30 percent.  In addition, a rating for degenerative joint disease of the right knee may not be assigned as the limitation of motion of the right knee, while noncompensable under the limitation of motion codes, is compensated by the 30 percent assigned.  Therefore, a rating in excess of 30 percent is not warranted for the Veteran's right knee disability from December 9, 2013.  

The Board has also considered whether a separate rating is warranted under various other diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Veteran has not had arthroscopic surgery on the right knee, and there were no meniscal defects noted on examination.  Thus, ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Moreover, the Veteran has not displayed ankylosis of the left knee or genu recurvatum to warrant a rating under Diagnostic Codes 5256 or 5263.  Consequently, a review of the record fails to reveal any additional functional impairment associated with the Veteran's right knee disability so as to warrant application of alternate rating codes. 




Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's right knee and tibia disability is productive of limitation of motion, pain, weakened movement, fatigability, and degenerative joint disease.  The rating criteria for right knee disabilities provide for disability ratings on the basis of these manifestations.  See 38 C.F.R. §4.71a, Diagnostic Codes 5099-5262.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is employed as a machine operator. He is limited in the distance he can walk, the number of steps he can climb, and the time for which he can stand.  However, the evidence has not suggested that the right knee disability causes marked interference with the Veteran's employment and it has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's right knee disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for bilateral hearing loss is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, as indicated, the Veteran is employed as a machine operator. Therefore, further contemplation of a TDIU rating is not necessary.



ORDER

Entitlement to a rating in excess of 10 percent for residuals, status post, fractured proximal tibia, right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau prior to December 9, 2013 and in excess of 30 percent thereafter is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


